UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2274


HENRIETTA OKORO; CYRIACUS OKORO,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A.; WELLS FARGO HOME MORTGAGE INC.;
HUDSON CITY SAVINGS BANK, FSB; M&T BANK; M&T CORPORATION,
Successor by merger to Hudson City Savings Bank, FSB and
owner of M&T Bank; FEDERAL NATIONAL MORTGAGE ASSN.; THE ALBA
LAW GROUP, P.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paula Xinis, District Judge. (8:16-cv-
00616-PX)


Submitted:   March 27, 2017                 Decided:   April 7, 2017


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henrietta Okoro; Cyriacus Okoro, Appellants Pro Se.     Douglas
Brooks Riley, TREANOR, POPE & HUGHES, PA, Towson, Maryland;
David Edwin Solan, BWW LAW GROUP, LLC, Rockville, Maryland;
Alvin Frederick, Lauren Elizabeth Marini, ECCLESTON & WOLF, PC,
Hanover, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Henrietta    Okoro      and    Cyriacus     Okoro      appeal   the    district

court’s order dismissing their complaint.                     We have reviewed the

record and find no reversible error.                      Accordingly, we affirm

substantially      for   the    reasons       stated     by   the   district    court.

Okoro v. Wells Fargo Bank, N.A., No. 8:16-cv-00616-PX (D. Md.

filed Oct. 6, 2016 & entered Oct. 7, 2016).                         We dispense with

oral    argument    because      the       facts   and    legal     contentions      are

adequately    presented     in       the    materials    before      this    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             3